DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art of record is 2015/0006755 A1 by Turlington et al. (hereafter referred to as Turlington) which is directed towards a master network interface device (NID) receives a first packet flow associated with a particular customer via a first link of a link aggregation group (LAG). In addition, US 2010/0161795 A1 by Deridder et al. (hereafter referred to as Deridder) is directed towards a method and apparatus are provided for identifying and tracking multiple computer user sessions associated with a network address translation (NAT) device coupled to a computer network. However, both Turlington and Deridder fail to disclose receive, via the network interface, a plurality of packets that were communicated from the devices via the network, to aggregate the packets, using at least one field that is included in respective packet headers of the packets, into a plurality of packet aggregations, such that all of the packets in each one of the packet aggregations were collectively communicated from no more than one of the devices, for each packet aggregation of the packet aggregations:  to identify, in at least one packet in the packet aggregation, at least one device identifier that uniquely identifies the one of the devices from which the packet was communicated, and to associate the packet aggregation, based on the identified device .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATASHA W COSME/Primary Examiner, Art Unit 2465